DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10473217.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 10473217 and the instant application teach an outer wrapper, an inner liner, a trim breaker, an insulating cavity, and base & outer adhesives. Thus, the invention of claims 1-20 in U.S. Patent No. 10473217 is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-20 are anticipated (fully encompassed) by claims 1-20 of U.S. Patent No. 10473217, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-20.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10788128.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 10788128 and the instant application teach an outer wrapper, an inner liner, a trim breaker, an insulating cavity, and base & outer adhesives. Thus, the invention of claims 1-20 in U.S. Patent No. 10788128 is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-20 are anticipated (fully encompassed) by claims 1-20 of U.S. Patent No. 10788128, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-20.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10837479.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 10837479 and the instant application teach an outer wrapper, an inner liner, a trim breaker, an insulating cavity, and base & outer adhesives. Thus, the invention of claims 1-12 in U.S. Patent No. 10837479 is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-20 are anticipated (fully encompassed) by claims 1-12 of U.S. Patent No. 10837479, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-12.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (20020041134) in view of Utesch (20100147443).  
Regarding claims 12-13 & 18, Wolf teach(es) the structure substantially as claimed, including an insulating structure for an appliance cabinet, the insulating structure comprising: an outer metallic panel (16) and an inner metallic panel (15) with an insulating cavity (par. 33) defined therebetween; and a trim breaker (20) that includes first (16.1, 25.1) & second (16.1, 33.1) connecting means that seals an insulating cavity (i.e., space between 15 & 16) defined between the outer metallic panel and the inner metallic panel (Fig. 2); wherein the trim breaker includes an outer channel (26) that receives the outer metallic panel and a separate inner channel (34) that receives the inner metallic panel (Fig. 2), and wherein the first & second connecting means are disposed in each of the outer channel and the inner channel; but fail(s) to teach a composite encapsulation system.  However, Utesch teaches a composite encapsulation system including connecting means (4 & A-B in Fig. 1 Annotated) having a base adhesive (A) and an outer adhesive (B), wherein the base adhesive defines a structural adhesive component and the outer adhesive defines a sealing adhesive component (Fig. 1).  It would have been obvious to one of ordinary skill in the art to substitute connecting means, as taught by Utesch, for each of the first & second connecting means of Wolf, in order to simplify manufacturing by eliminating the need to form holes & tabs in the breaker, inner liner, & outer liner.  

    PNG
    media_image1.png
    366
    456
    media_image1.png
    Greyscale

Regarding claims 14 & 19, Utesch teaches base (A) and outer (B) adhesives that are separated by a medial buffer layer (4) that prevents contact between the base and outer adhesives (Fig. 1).
Regarding claim 15, Utesch teaches an outer adhesive (B) positioned over the medial buffer layer (4).  It is noted that the outer adhesive does not depend on the process of making it; and the product-by-process limitation “injected” would not be expected to impart distinctive structural characteristics to the outer adhesive.  Therefore, the claimed outer adhesive is not different and unobvious from that of Utesch.  
Regarding claim 16, Utesch teaches a medial buffer layer (4) that a solid member (par. 146) that is disposed over the base adhesive (A).
Regarding claims 17 & 20, Utesch teaches a base adhesive (A) that bonds to a lower surface of the medial buffer layer (4) and an outer adhesive (B) that bonds to an upper surface of the medial buffer layer to define the composite encapsulation system as a monolithic adhesive (Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637